Citation Nr: 1622659	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  15-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected bilateral hearing loss.

2.  Entitlement to nonservice-connected disability pension benefits.


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel



INTRODUCTION

The Veteran had recognized Guerrilla Service from April 1943 to March 1946 and served from August 1946 to May 1949 in the New Philippine Scout service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and August 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board remanded the issue of entitlement to a higher rating for bilateral hearing loss in February 2016.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected disability pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is shown to have a Level VII hearing impairment in the right ear and Level VIII hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 percent for bilateral hearing loss have not been met during the pendency of this claim.  38 U.S.C.A. §§ 1155, 3.321, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As the November 2013 rating decision on appeal granted service connection for bilateral hearing loss, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In these instances, the General Counsel held that a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in March 2015.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014).  The Veteran's service treatment records were most likely destroyed in the July 1973 fire that occurred at The National Personnel Records Center (NPRC) in St. Louis, Missouri.  When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

VA has discharged its heightened duty to assist.  Specifically VA granted the Veteran's service-connection claim for bilateral hearing loss based on the applicable records.  All identified and available post-service treatment records have been obtained.  VA also provided the Veteran with VA examinations to assess the severity of his bilateral hearing loss in August 2013 and February 2016.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The February 2016 VA examination report, in compliance with the Board's remand, reflects consideration of his medical history and sets forth findings enabling the Board to make a fully informed decision on this claim, including a description of the functional impairment caused by his hearing loss disability in his daily activity.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  Although the February 2016 VA examiner did not provide further details as to why the Maryland CNC word test was not appropriate for this particular Veteran, as both VA examiners indicated that the test was not appropriate due to language difficulties, cognitive problems, or inconsistent speech discrimination scores, the Board accepts this determination.  There is no evidence indicating there has been a material change in the severity of the Veteran's hearing loss since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. VA's duty to assist has been met, and the Board will address the merits of the claim. 

Legal Criteria and Analysis

The RO granted service connection for bilateral hearing loss and assigned an initial 40 percent rating from January 1, 2013.  The Veteran asserts that he is entitled to a higher rating.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Here, staged ratings were not assigned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Therefore, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  

However, when a VA examiner certifies that the use of the Maryland CNC speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86, Table VIa is used to determine the Roman numeral designation for hearing impairment based only on puretone threshold average.  38 C.F.R. § 4.85(c).  

An August 2013 VA examination report showed puretone thresholds in the right ear of 70dB at 1000 Hertz, 75dB at 2000 Hertz, 85dB at 3000 Hertz, and 90dB at 4000 Hertz.  These results yield a puretone threshold average of 80dB for the right ear.  The report also showed puretone thresholds in the left ear of 75dB at 1000 Hertz, 75dB at 2000 Hertz, 90dB at 3000 Hertz, and 95dB at 4000 Hertz.  These results yield a puretone threshold average of 84dB for the left ear.  The examiner did not find the Maryland CNC word test appropriate for rating noting due to language difficulties, cognitive problems, or inconsistent speech discrimination scores.  Applying the criteria from Table VIa to the August 2013 VA examination findings, the Veteran had Level VII hearing in the right ear and Level VIII hearing in the left ear. 38 C.F.R. § 4.85(c).  Applying the criteria from Table VII to these hearing levels results in assignment of a 40 percent rating.

Notably, private treatment records dated in November 2015 include audiometric findings.  However, these records do not indicate whether the Maryland CNC controlled speech discrimination test was used as required by 38 C.F.R. § 4.85.  Regardless, the report showed puretone thresholds in the right ear of 75dB at 1000 Hertz, 85dB at 2000 Hertz, 90dB at 3000 Hertz, and 90dB at 4000 Hertz.  These results yield a puretone threshold average of 85dB for the right ear.  The report also showed puretone thresholds in the left ear of 50dB at 1000 Hertz, 55dB at 2000 Hertz, 65dB at 3000 Hertz, and 75dB at 4000 Hertz.  These results yield a puretone threshold average of 61dB for the left ear.  Applying the criteria from Table VIa to the November 2015 examination findings, the Veteran had Level VIII hearing in the right ear and Level IV hearing in the left ear. 38 C.F.R. § 4.85(c).  Applying the criteria from Table VII to these hearing levels results in assignment of a 20 percent rating.

The Veteran was afforded another VA examination in February 2016.  The examination report showed puretone thresholds in the right ear of 70dB at 1000 Hertz, 75dB at 2000 Hertz, 90dB at 3000 Hertz, and 95dB at 4000 Hertz.  These results yield a puretone threshold average of 83dB for the right ear.  The report also showed puretone thresholds in the left ear of 85dB at 1000 Hertz, 85dB at 2000 Hertz, 90dB at 3000 Hertz, and 100dB at 4000 Hertz.  These results yield a puretone threshold average of 90dB for the left ear.  Again, the examiner did not find the Maryland CNC word test appropriate for rating due to language difficulties, cognitive problems, or inconsistent speech discrimination scores.  Applying the criteria from Table VIa to the February 2016 VA examination findings, the Veteran had Level VII hearing in the right ear and Level VIII hearing in the left ear. 38 C.F.R. § 4.85(c).  Applying the criteria from Table VII to these hearing levels again results in assignment of a 40 percent rating.

As the results demonstrate that each right and left ear threshold reading is at least 55 decibels, the exceptional pattern provisions of 38 C.F.R. § 4.86(a)  apply, but do not afford the Veteran a higher Roman numeral rating for the right or left ear.   The February 2016 VA examiner noted that the Maryland CNC speech discrimination test was not appropriate for this Veteran.  Therefore, the Board has already applied the audiometric results to Table VIa as required in 38 C.F.R. § 4.85(c) which resulted in a 40 percent rating.  

During his February 2016 VA examination, the Veteran reported that he had poor hearing and that relatives needed to speak close to his ear or write down words to communicate with him.  In August 2013, he reported difficulty understanding spoken words during conversations and indicated that he had to ask people to repeat words so that he could understand.  In this circumstance there has to be comment on whether and to what extent his hearing loss affects his employment and social and daily activities.  See Martinak v. Nicholson, 21Vet. App. 447, 455 (2007).  The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The Board cannot assign a higher rating under the schedular criteria absent evidence of additional disability.  The Board assigns more weight to the objective clinical findings than to the Veteran's lay statements in this regard.  Accordingly, the Veteran's functional impairment does not establish entitlement to a higher rating absent audiometric and speech discrimination scores that satisfy or more nearly approximate the schedular criteria for a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As there is no evidence or assertion of unemployability related to the Veteran's hearing loss during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. §§ 4.10, 4.21 ("[c]oordination of rating with impairment of function will . . . be expected in all instances") (2014).  

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral, as explained above.  Rather, there must be evidence that the Veteran's hearing loss is so exceptional or unusual as to render impractical the application of the schedular criteria, which is not shown in this case. 

In short, there are no manifestations of the Veteran's hearing loss not contemplated or accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Alternatively, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss is denied.  


REMAND

In March 2016, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of entitlement to nonservice-connected disability pension benefits.  On that form, he requested that he be scheduled for a hearing before the Board at the RO.  Therefore, he should be scheduled for an appropriate hearing on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an in-person hearing before the Board at his local RO.  He and his representative, if any, must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


